                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00590-MOC-DSC


 JOHN H REID et. al.,                          )
                                               )
                   Plaintiffs,                 )
                                               )
 v.                                            )
                                               )                   ORDER
 JPMORGAN CHASE BANK N.A. et. al.,             )
                                               )
                                               )
                  Defendants.                  )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for William T. Repasky]” (document #8) filed October 30, 2020. For the reasons set

forth therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.


Signed: October 30, 2020




       Case 3:20-cv-00590-MOC-DSC Document 9 Filed 10/30/20 Page 1 of 1
